DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Smith et al reference (US Patent Pub. 20200098386 A1) discloses an electronic device. The Smith et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the electronic device as a whole comprising: a plurality of microphones; a memory including at least one command; and a processor configured to: execute the at least one command, wherein the processor is further configured to: receive a plurality of voice signals and a metadata signal in a non-audible frequency band regarding at least one of the plurality of voice signals, through the plurality of microphones, obtain direction information and frequency band information regarding each of the plurality of voice signals and the metadata signal, identify the plurality of voice signals and the metadata signal, respectively, based on the direction information and the frequency band information, identify a voice signal of which direction information is same as direction information of the metadata signal and a voice signal of which direction information is different from direction information of the metadata signal, respectively, among the plurality of voice signals, and perform a voice recognition based on the voice signal of which direction information is different from direction information of the metadata signal as recited in claim 1.
Claims 11 & 20 are allowed for the same reason as claim 1.
Claims 2-10 depend on claim 1. Claims 12-19 depend on claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             						9/27/2021